Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE filed on 5/16/2022 has been entered. Claims 1-22 are still pending in this Office action.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “sample and hold circuitry having a supply current sense input coupled to the supply current sense output, having a base current sampling control input, and having a sampled output; comparison circuitry having an input coupled to the supply current sense input, having an input coupled to the sampled output, and having a data output; and base current renewal circuitry having an input coupled to the data output, having a sampling control input, and having a base current sampling output coupled to the base current sampling control input”.

Regarding claim 11, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “sensing changes in the supply current on the single wire, the supply current changes representing sensor data occurring during the time slots, there being gap times between the time slots, and the gap times being larger than a maximum bit duration before a next time slot begins; sampling a base current on a capacitor at the sync pulses; and additionally sampling the base current on the capacitor responsive to sensing no sensor data for a time greater than a gap time”.

Regarding claim 21, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “comparator circuitry having first and second inputs and an output, the second input coupled to the capacitor, the comparator circuitry configured to receive a first voltage at the first input, the first voltage representative of a first signal including a base voltage, sync pulses, and data between the sync pulses; and base current renewal circuitry having an input coupled to the output of the comparator circuitry and having a respective output coupled to the control terminal of the transistor, the base current renewal circuitry configured to control the sample-and-hold circuitry to capture, at the sync pulses and during an idle time between the sync pulses, a second voltage on the capacitor, the second voltage representative of the base voltage”.

Regarding claim 22, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “comparator circuitry having first and second inputs and an output, the first input coupled to the second output of the current sense circuitry and the second input coupled to the capacitor, the comparator circuitry configured to receive a first voltage at the first input, the first voltage representative of a first signal including a base voltage, sync pulses, and sensor data between the sync pulses; and base current renewal circuitry having an input coupled to the output of the comparator circuitry and having a respective output coupled to the control terminal of the transistor, the base current renewal circuitry configured to control the sample-and-hold circuitry to capture, at the sync pulses and during an idle time between the sync pulses, a second voltage on the capacitor, the second voltage representative of the base voltage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631